DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, 17 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the cutoff frequency" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the voltage channel signal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the cutoff frequency" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the high pass filter signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the low pass filter signal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
24 recites the limitation "the voltage channel signal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-2, 4-5, 9-14, 16-17 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US2014/0253109A1) hereafter Singh, in view of Danesh et al. (US2016/0341769A1) hereafter Danesh.
Regarding claim 1, Singh discloses a power measurement module (fig 2:111 & fig 3:11, par[0050]: Technically same sensor 11 and 111. The current sensor of FIG. 1 or FIG. 2 may be applied to the detect current in a conductor 16 that supplies electrical energy (e.g., via one or more phases of alternating current signals) to an electric motor 14) for measuring power supplied to a load via a power line (par[0049], [0050]), the module comprising:
A first filtering circuit 26 has a high-pass filter response) corresponding to a first frequency range configured to communicate a high frequency current signal  (par[0032], [0040]: The first filtering circuit 26 is coupled to the inductor 18 to provide a filtered alternating current signal component (e.g., first alternating signal component) technically equivalent to high frequency current signal. The inductor 18 (e.g., TVFS coil) feeds sensed first signal (v.sub.TVFS) to the first filtering circuit 26, which has a high pass filtering response to attenuate low frequency signals) from a first position on the power line (fig 3&4:16/116/216, par[0052]: A different current sensor 11 is associated with each of the phase inputs.  Each of the phase inputs is associated with a corresponding conductor (16, 116, 216).  FIG. 4 shows three conductors (16, 116, 216) between output terminals of the inverter 110 and input terminals of the electric motor 114.  Each current sensor 11 may detect a different observed aggregate current and a change in current for each of the phases);
a low pass filter (fig 2:28/fig 5:28, par[0032]: A second filtering circuit 28 has a low-pass filter response) corresponding to a second frequency range configured to communicate a low frequency current signal (par[0032]: The second filtering circuit 28 coupled to the magnetic field sensor 20 to provide: (1) a filtered direct current signal component, (2) a lower frequency alternating signal component (e.g., second alternating signal component)) from a second position on the power line (fig 3&4:16/116/216, par[0052]: A different current sensor 11 is associated with each of the phase inputs.  Each of the phase inputs is associated with a corresponding conductor (16, 116, 216).  FIG. 4 shows three conductors (16, 116, 216) between output terminals of the inverter 110 and input terminals of the electric motor 114.  Each current sensor 11 may detect a different observed aggregate current and a change in current for each of the phases); 
a signal combiner (fig 2:30/fig 5:30, par[0031]: The current sensor 11 comprises circuitry 22 or low voltage electronics. For example, the circuitry 22 has a first filtering circuit 26 and a second filtering circuit 28 that are coupled to a sensor fusion circuit 30) configured to combine the low frequency current signal and the high frequency current signal thereby generating a combined current signal (par[0033] and fig 15:S1408, par[0108]: In step S1408, a sensor fusion circuit 30 determines an aggregate sensed current by combining the filtered alternating current signal component and the filtered direct current signal component); 
a voltage channel configured to sense a voltage difference across the load and communicate a voltage signal corresponding to the voltage difference across the load (fig 5:555&576, par[0065]: The sensor fusion circuit 30 comprises an operational amplifier 555 in a summing amplifier arrangement in which the inputs at a first resistor 513 and second resistor 514 are summed to produce an output voltage that is proportional to the sum of the input voltages at one input terminal (e.g., positive input terminal) of the amplifier 555.  A reference voltage source 576 is applied to the other input terminal (e.g., negative input) of the operational amplifier 555 via a resistor 515, where a change in the reference voltage (e.g., variable reference voltage) can be used to scale or adjust the output of the sensed current); and 
receive the combined current signal (fig 5:30, par[0114] and fig 16:S1409: In step S1409, a sensor fusion circuit 30 determines an aggregate sensed current by combining the first filtered signal component and the second filtered signal component); 
receive the voltage signal (fig 5:30, par[0065]: A reference voltage source 576 is applied to the other input terminal (e.g., negative input) of the operational amplifier 555 via a resistor 515, where a change in the reference voltage (e.g., variable reference voltage) can be used to scale or adjust the output of the sensed current); and
determine a power metric based on the combined current signal and the voltage signal (par[0042], [0065]: The sensor fusion output terminal 544 provides a current indicator of aggregate current flowing within the conductor 16, wherein the current flowing through the power line 16 is technically equivalent to the power flowing through the power line 16 by combining the voltage and the high and low frequency current signals as shown in figures 2-3 and 5).
Singh does not explicitly disclose the power measurement module comprising: one or more processors in communication with a memory having non-transitory machine readable instructions stored thereon.
Danesh discloses the power measurement module (fig 3:70, par[0116]) comprising: one or more processors (fig 3:90/92, par[0117], [0118]: The signal processing circuitry of the current measurement apparatus 70 of FIG. 3 comprises a correlation detection and correction circuit 88, which receives inputs from the first and second acquisition circuits 82, 84, and first and second processing circuits 90, 92, which receive inputs from the correlation detection and correction circuit 88) in communication with a memory having non-transitory machine readable instructions stored thereon (fig 3:94, par[0118]: The signal processing circuitry also comprises non-volatile memory 94, which is operative to store pre-stored data, such as factory calibration data, or permanently stored data, which is required to survive the apparatus being powered down.  The signal processing circuitry further comprises local volatile memory, such as RAM, which is used to store data that need not survive power down or data of an intermediate nature, e.g. data stored for use during the course of computations).
	One of ordinary skill in the art would be aware of both the Singh and the Danesh references since both pertain to the field of power module systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole inductive coupling system of Singh to implement the memory as disclosed by Danesh to gain the functionality of providing relatively quick and easy access to programs and software that can be executed within a short period of time, and lower power consumption in which battery life increases.

Regarding claim 2, Singh in view of Danesh discloses the power measurement module of claim 1, wherein the high frequency current signal and the low frequency current signal are combined into a single current signal (Singh fig 5:30, par[0114] and fig 16:S1409: In step S1409, a sensor fusion circuit 30 determines an aggregate sensed current by combining the first filtered signal component and the second filtered signal component).

Regarding claim 4, Singh in view of Danesh discloses the power measurement module of claim 1, wherein the first range corresponds to a cutoff frequency and a frequency (Singh par[0040]: The respective cut-off frequencies and frequency responses of the first filtering circuit 26 and the second filtering circuit 28 are critical for the performance of the current sensor 11. The cut-off frequencies of first filtering circuit 26 and the second filtering circuit 28 can be selectively altered (e.g., via selection of capacitances or resistances (e.g., illustrated in FIG. 5) for any tuned circuits) for the current sensor (11 in FIG. 1 or 111 in FIG. 2) to support a wide variety of inverter driven electric machines (e.g., electric motors or generators), such as sinusoidal and non-sinusoidal electric drives as over a considerable range of input operating frequencies and waveforms).
Singh in view of Danesh discloses the claimed invention except for the range a cutoff frequency and a maximum frequency .
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the range of a cutoff frequency and a maximum frequency, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Regarding claim 5, Singh in view of Danesh discloses the power measurement module of claim 1, wherein the second range corresponds to frequencies than the cutoff frequency (Singh par[0040], [0041]: The cut-off frequencies of first filtering circuit 26 and the second filtering circuit 28 can be selectively altered (e.g., via selection of capacitances or resistances (e.g., illustrated in FIG. 5) for any tuned circuits) for the current sensor (11 in FIG. 1 or 111 in FIG. 2) to support a wide variety of inverter driven electric machines (e.g., electric motors or generators)) and (Danesh par[0141]: With regards to the differencing circuit 222 an accuracy to which the difference between the first and second digital signals is determined is changeable and a frequency of determination of the difference is changeable. With regards to the ground fault response filter 224 the cut off frequency of the low pass filter is changeable).
Singh in view of Danesh discloses the claimed invention except for the range less than the cutoff frequency.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the range less than the cutoff frequency, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 9, Singh in view of Danesh discloses the power measurement module of claim 1, wherein the power measurement module is configured for power measurements associated with electric motors and inverters (Singh par[0040], [0041], [0048]: The cut-off frequencies of first filtering circuit 26 and the second filtering circuit 28 can be selectively altered (e.g., via selection of capacitances or resistances (e.g., illustrated in FIG. 5) for any tuned circuits) for the current sensor (11 in FIG. 1 or 111 in FIG. 2) to support a wide variety of inverter driven electric machines (e.g., electric motors or generators)).

Regarding claim 10, Singh in view of Danesh discloses the power measurement module of claim 1, wherein the first position differs from the second position (Singh fig 3&4:16/116/216, par[0052]: A different current sensor 11 is associated with each of the phase inputs.  Each of the phase inputs is associated with a corresponding conductor (16, 116, 216).  FIG. 4 shows three conductors (16, 116, 216) between output terminals of the inverter 110 and input terminals of the electric motor 114.  Each current sensor 11 may detect a different observed aggregate current and a change in current for each of the phases).

Regarding claim 11, Singh in view of Danesh discloses the power measurement module of claim 1, wherein the power metric includes one or more of: watt-hour (Wh), kilowatt-hour (kWh), joules (j), kilojoules (kj), power efficiency, kilo volt-ampere (KVA), kilo volt-ampere reactive (kVAR), amperes, voltage, root mean square (RMS) voltage, peak RMS voltage, real power P, reactive power Q, complex and apparent power, power factor, frequency, waveform, or phase angle (Singh par[0034]: The sensed current (e.g., from the inductor 18, the magnetic field sensor 20, or both) could also be converted into root mean squared (RMS) signal for diagnosis using any known or commercially available technique (e.g., an I-squared T algorithm). Under one illustrative model of an I squared T algorithm, the continuous maximum power that a motor can dissipate without exceeding its temperature rating is defined by the following equation: P.sub.max=I.sub.rms.sup.2*R.sub.LT where P.sub.max is the continuous maximum power that a motor can dissipate without exceeding it temperature rating, I.sub.rms is the root mean squared current in the windings of the motor, and T is the elapsed time or time duration).

Regarding claim 12, Singh in view of Danesh discloses the power measurement module of claim 1, wherein the one or more processors are further configured to output command and/or control signals in response at least in part to the high frequency current signal, the low frequency current signal, or the voltage channel signal (Danesh par[[0118], [0123]: The signal processing circuitry of the current measurement apparatus 70 of FIG. 3 comprises a correlation detection and correction circuit 88, using the calibration procedure ).

Regarding claim 13, Singh discloses a method for measuring power supplied to a load via a power line utilizing a power measurement module, the power measurement module comprising 
a high pass filter (fig 2:26/ fig 5:26, par[0032]: A first filtering circuit 26 has a high-pass filter response) corresponding to a first frequency range (par[0032], [0040]: The first filtering circuit 26 is coupled to the inductor 18 to provide a filtered alternating current signal component (e.g., first alternating signal component) technically equivalent to high frequency current signal. The inductor 18 (e.g., TVFS coil) feeds sensed first signal (v.sub.TVFS) to the first filtering circuit 26, which has a high pass filtering response to attenuate low frequency signals); 
a low pass filter (fig 2:28/fig 5:28, par[0032]: A second filtering circuit 28 has a low-pass filter response) corresponding to a second frequency range (par[0032]: The second filtering circuit 28 coupled to the magnetic field sensor 20 to provide: (1) a filtered direct current signal component, (2) a lower frequency alternating signal component (e.g., second alternating signal component)); 
a signal combiner (fig 2:30/fig 5:30, par[0031]: The current sensor 11 comprises circuitry 22 or low voltage electronics. For example, the circuitry 22 has a first filtering circuit 26 and a second filtering circuit 28 that are coupled to a sensor fusion circuit 30); 
a voltage channel (fig 5:555&576, par[0065]: The sensor fusion circuit 30 comprises an operational amplifier 555 in a summing amplifier arrangement in which the inputs at a first resistor 513 and second resistor 514 are summed to produce an output voltage that is proportional to the sum of the input voltages at one input terminal (e.g., positive input terminal) of the amplifier 555.  A reference voltage source 576 is applied to the other input terminal (e.g., negative input) of the operational amplifier 555 via a resistor 515, where a change in the reference voltage (e.g., variable reference voltage) can be used to scale or adjust the output of the sensed current); and 
the method comprising:
communicating, utilizing the high-pass filter, a high frequency current signal from a first position of the power line (fig 3&4:16/116/216, par[0052]: A different current sensor 11 is associated with each of the phase inputs.  Each of the phase inputs is associated with a corresponding conductor (16, 116, 216).  FIG. 4 shows three conductors (16, 116, 216) between output terminals of the inverter 110 and input terminals of the electric motor 114.  Each current sensor 11 may detect a different observed aggregate current and a change in current for each of the phases);
communicating, utilizing the low-pass filter, a low frequency current signal from a second position of the power line (fig 3&4:16/116/216, par[0052]: A different current sensor 11 is associated with each of the phase inputs.  Each of the phase inputs is associated with a corresponding conductor (16, 116, 216).  FIG. 4 shows three conductors (16, 116, 216) between output terminals of the inverter 110 and input terminals of the electric motor 114.  Each current sensor 11 may detect a different observed aggregate current and a change in current for each of the phases);
combining, utilizing the signal combiner, the low frequency current signal and the high frequency current signal, thereby generating a combined current signal (fig 5:30, par[0114] and fig 16:S1409: In step S1409, a sensor fusion circuit 30 determines an aggregate sensed current by combining the first filtered signal component and the second filtered signal component); 
determining, utilizing the voltage channel, a voltage difference across the load (fig 5:555&576, par[0065]: The sensor fusion circuit 30 comprises an operational amplifier 555 in a summing amplifier arrangement in which the inputs at a first resistor 513 and second resistor 514 are summed to produce an output voltage that is proportional to the sum of the input voltages at one input terminal (e.g., positive input terminal) of the amplifier 555.  A reference voltage source 576 is applied to the other input terminal (e.g., negative input) of the operational amplifier 555 via a resistor 515, where a change in the reference voltage (e.g., variable reference voltage) can be used to scale or adjust the output of the sensed current); 
communicating a voltage signal corresponding to the voltage difference across the load (fig 5:555&576, par[0065]; and 
determining, utilizing the one or more processors, a power metric based on the combined current signal and the voltage signal (par[0065]: The sensor fusion output terminal 544 provides a current indicator of aggregate current flowing within the conductor 16).
Singh does not explicitly disclose one or more processors in communication with a memory having non-transitory machine readable instructions stored thereon.
Danesh discloses the power measurement module (fig 3:70, par[0116]) comprising: one or more processors (fig 3:90/92, par[0117], [0118]: The signal processing circuitry of the current measurement apparatus 70 of FIG. 3 comprises a correlation detection and correction circuit 88, which receives inputs from the first and second acquisition circuits 82, 84, and first and second processing circuits 90, 92, which receive inputs from the correlation detection and correction circuit 88) in communication with a memory having non-transitory machine readable instructions stored thereon (fig 3:94, par[0118]: The signal processing circuitry also comprises non-volatile memory 94, which is operative to store pre-stored data, such as factory calibration data, or permanently stored data, which is required to survive the apparatus being powered down.  The signal processing circuitry further comprises local volatile memory, such as RAM, which is used to store data that need not survive power down or data of an intermediate nature, e.g. data stored for use during the course of computations).
	One of ordinary skill in the art would be aware of both the Singh and the Danesh references since both pertain to the field of power module systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole inductive coupling system of Singh to implement the memory as disclosed by Danesh to gain the functionality of providing relatively quick and easy access to programs and software that can be executed within a short period of time, and lower power consumption in which battery life increases.

Regarding claim 14, Singh in view of Danesh method of claim 13, wherein the high frequency current signal in the low frequency current signal are combined into a single current signal (Singh fig 5:30, par[0114] and fig 16:S1409: In step S1409, a sensor fusion circuit 30 determines an aggregate sensed current by combining the first filtered signal component and the second filtered signal component).

Regarding claim 16, Singh in view of Danesh discloses the method wherein the first range corresponds to a cutoff frequency and a frequency (Singh par[0040]: The respective cut-off frequencies and frequency responses of the first filtering circuit 26 and the second filtering circuit 28 are critical for the performance of the current sensor 11. The cut-off frequencies of first filtering circuit 26 and the second filtering circuit 28 can be selectively altered (e.g., via selection of capacitances or resistances (e.g., illustrated in FIG. 5) for any tuned circuits) for the current sensor (11 in FIG. 1 or 111 in FIG. 2) to support a wide variety of inverter driven electric machines (e.g., electric motors or generators), such as sinusoidal and non-sinusoidal electric drives as over a considerable range of input operating frequencies and waveforms).
Singh in view of Danesh discloses the claimed invention except for the range a cutoff frequency and a maximum frequency .
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the range of a cutoff frequency and a maximum frequency, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Regarding claim 17, Singh in view of Danesh discloses the method wherein the second range corresponds to frequencies than the cutoff frequency (Singh par[0040], [0041]: The cut-off frequencies of first filtering circuit 26 and the second filtering circuit 28 can be selectively altered (e.g., via selection of capacitances or resistances (e.g., illustrated in FIG. 5) for any tuned circuits) for the current sensor (11 in FIG. 1 or 111 in FIG. 2) to support a wide variety of inverter driven electric machines (e.g., electric motors or generators)) and (Danesh par[0141]: With regards to the differencing circuit 222 an accuracy to which the difference between the first and second digital signals is determined is changeable and a frequency of determination of the difference is changeable. With regards to the ground fault response filter 224 the cut off frequency of the low pass filter is changeable).
Singh in view of Danesh discloses the claimed invention except for the range less than the cutoff frequency.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the range less than the cutoff frequency, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 21, Singh in view of Danesh discloses the method wherein the power measurement module is configured for power measurements associated with electric motors and inverters (Singh par[0040], [0041], [0048]: The cut-off frequencies of first filtering circuit 26 and the second filtering circuit 28 can be selectively altered (e.g., via selection of capacitances or resistances (e.g., illustrated in FIG. 5) for any tuned circuits) for the current sensor (11 in FIG. 1 or 111 in FIG. 2) to support a wide variety of inverter driven electric machines (e.g., electric motors or generators)).

Regarding claim 22, Singh in view of Danesh discloses the method wherein the first position differs from the second position (Singh fig 3&4:16/116/216, par[0052]: A different current sensor 11 is associated with each of the phase inputs.  Each of the phase inputs is associated with a corresponding conductor (16, 116, 216).  FIG. 4 shows three conductors (16, 116, 216) between output terminals of the inverter 110 and input terminals of the electric motor 114.  Each current sensor 11 may detect a different observed aggregate current and a change in current for each of the phases).

Regarding claim 23, Singh in view of Danesh discloses the method wherein the power metric includes one or more of: watt-hour (Wh), kilowatt-hour (kWh), joules (j), kilojoules (kj), power efficiency, kilo volt-ampere (KVA), kilo volt-ampere reactive (kVAR), amperes, voltage, root mean square (RMS) voltage, peak RMS voltage, real power P, reactive power Q, complex and apparent power, power factor, frequency, waveform, or phase angle (Singh par[0034]: The sensed current (e.g., from the inductor 18, the magnetic field sensor 20, or both) could also be converted into root mean squared (RMS) signal for diagnosis using any known or commercially available technique (e.g., an I-squared T algorithm). Under one illustrative model of an I squared T algorithm, the continuous maximum power that a motor can dissipate without exceeding its temperature rating is defined by the following equation: P.sub.max=I.sub.rms.sup.2*R.sub.LT where P.sub.max is the continuous maximum power that a motor can dissipate without exceeding it temperature rating, I.sub.rms is the root mean squared current in the windings of the motor, and T is the elapsed time or time duration).

Regarding claim 24, Singh in view of Danesh discloses the method wherein the one or more processors are further configured to output command and/or control signals in response at least in part to the high frequency current signal, the low frequency current signal, or the voltage channel signal (Danesh par[[0118], [0123]: The signal processing circuitry of the current measurement apparatus 70 of FIG. 3 comprises a correlation detection and correction circuit 88, using the calibration procedure ).

2.	Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Danesh, and further in view of Kwak et al. (US2010/0106763) hereafter Kwak.
Regarding claim 3, Singh in view of Danesh does not explicitly disclose the power measurement module wherein the single current signal is digitized utilizing a first analog-to-digital converter, and wherein the voltage signal is digitized using a second ADC.
Kwak discloses the power measurement module wherein the single current signal is digitized utilizing a first analog-to-digital converter (ADC) (fig 1:120, par[0008] and fig 7:727/728, par[0044]), and wherein the voltage signal is digitized using a second ADC (fig 1:115, par[0008] and fig 7:726, par[0044]).
One of ordinary skill in the art would be aware of both the Singh, Danesh and Kwak references since both pertain to the field of power module systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole inductive coupling system of Singh to implement the specific analog-to-digital converters as disclosed by Kwak to gain the functionality of providing a low cost power measurement module, being easy to design the electric system of the module, and linking between the analog data and the digital world of signal processing and handling.

Regarding claim 15, Singh in view of Danesh does not explicitly disclose the method wherein the single current signal is digitized utilizing a first analog-to-digital converter, and wherein the voltage signal is digitized using a second ADC.
Kwak discloses the method wherein the single current signal is digitized utilizing a first analog-to-digital converter (ADC) (fig 1:120, par[0008] and fig 7:727/728, par[0044]), and wherein the voltage signal is digitized using a second ADC (fig 1:115, par[0008] and fig 7:726, par[0044]).
One of ordinary skill in the art would be aware of both the Singh, Danesh and Kwak references since both pertain to the field of power module systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole inductive coupling system of Singh to implement the specific analog-to-digital converters as disclosed by Kwak to gain the functionality of providing a low cost power measurement module, being easy to design the electric system of the module, and linking between the analog data and the digital world of signal processing and handling.

3.	Claims 6-7 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Danesh, and further in view of Lee (Patent5548188).
Regarding claim 6, Singh in view of Danesh does not explicitly disclose the power measurement module comprises a housing, wherein the housing comprises a high frequency port, a low frequency port, a voltage port, and a patch panel port.
Lee discloses the power measurement module comprises a housing, wherein the housing comprises a high frequency port (fig 3:O1-O2, col 10 ln 4-8: The microcomputer 30 also outputs the first control signals S1 and S2 of higher frequencies through its output ports O1 and O2 to the switching circuits 31 and 41), a low frequency port (fig 3:O1-O2, col 9 ln 52-57: the microcomputer 30 outputs the first control signals S1 and S2 of the lower frequencies through its output ports O1 and O2 to the switching circuits 31 and 41), a voltage port (fig 3:O10, col 14 ln 14-16: the microcomputer 96 outputs to the reference voltage generator 94 through its output port O10 a signal corresponding to an illumination set by the DOWN key.), and a patch panel port (fig 3:O3, col 7 ln 51-54: A display unit 80 is connected to an output port O3 of the microcomputer 30 to numerically display the current time, the alarm time and the illumination from the key input unit 70).
One of ordinary skill in the art would be aware of the Singh, Danesh and Lee references since both pertain to the field of power module systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole inductive coupling system of Singh to implement the specific output ports as disclosed by Lee to gain the functionality of being desirable to interrupt a power supply path from the power supply circuit, so that an unnecessary power consumption can be reduced in order to promote the clean air energy and minimize the monthly electric bills.

Regarding claim 7, Singh in view of Danesh and Lee discloses the power measurement module wherein the patch panel port provides a raw signal configured for display by an external scope (Lee fig 3:O3, col 7 ln 51-54: A display unit 80 is connected to an output port O3 of the microcomputer 30 to numerically display the current time, the alarm time and the illumination from the key input unit 70).

Regarding claim 18, Singh in view of Danesh does not explicitly disclose the method comprises a housing, wherein the housing comprises a high frequency port, a low frequency port, a voltage port, and a patch panel port.
Lee discloses the method comprises a housing, wherein the housing comprises a high frequency port (fig 3:O1-O2, col 10 ln 4-8: The microcomputer 30 also outputs the first control signals S1 and S2 of higher frequencies through its output ports O1 and O2 to the switching circuits 31 and 41), a low frequency port (fig 3:O1-O2, col 9 ln 52-57: the microcomputer 30 outputs the first control signals S1 and S2 of the lower frequencies through its output ports O1 and O2 to the switching circuits 31 and 41), a voltage port (fig 3:O10, col 14 ln 14-16: the microcomputer 96 outputs to the reference voltage generator 94 through its output port O10 a signal corresponding to an illumination set by the DOWN key.), and a patch panel port (fig 3:O3, col 7 ln 51-54: A display unit 80 is connected to an output port O3 of the microcomputer 30 to numerically display the current time, the alarm time and the illumination from the key input unit 70).
One of ordinary skill in the art would be aware of the Singh, Danesh and Lee references since both pertain to the field of power module systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole inductive coupling system of Singh to implement the specific output ports as disclosed by Lee to gain the functionality of being desirable to interrupt a power supply path from the power supply circuit, so that an unnecessary power consumption can be reduced in order to promote the clean air energy and minimize the monthly electric bills.

Regarding claim 19, Singh in view of Danesh and Lee discloses the method wherein the patch panel port provides a raw signal configured for display by an external scope (Lee fig 3:O3, col 7 ln 51-54: A display unit 80 is connected to an output port O3 of the microcomputer 30 to numerically display the current time, the alarm time and the illumination from the key input unit 70).

4.	Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Danesh, and further in view of Jakupi et al. (US2019/0363530A1) hereafter Jakupi.
Regarding claim 8, Singh in view of Danesh does not explicitly disclose the power measurement module wherein the power measurement module is configured to sample the power in the power line at a frequency corresponding to 10 MHz.
Jakupi discloses the power measurement module wherein the power measurement module is configured to sample the power in the power line at a frequency (fig 2,3:10, par[0033], [0038] and fig 8, par[0056]: FIG. 8 illustrates a graph 800 of frequency versus time of an example frequency-hopping sequence of frequency regions for sampling signals on a power line).
One of ordinary skill in the art would be aware of the Singh, Danesh and Jakupi references since both pertain to the field of power module systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole inductive coupling system of Singh to implement the feature of sampling as disclosed by Jakupi to gain the functionality of offering a chance to perform data analysis that has less risk of carrying an error, and  saving time to a great extent by reducing the volume of data.
	Jakupi discloses the claimed invention except for sampling at 10 MHz.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the sampling at 10 MHz, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 20, Singh in view of Danesh does not explicitly disclose the method wherein the power measurement module is configured to sample the power in the power line at a frequency corresponding to 10 MHz.
Jakupi discloses the method wherein the power measurement module is configured to sample the power in the power line at a frequency (fig 2,3:10, par[0033], [0038] and fig 8, par[0056]: FIG. 8 illustrates a graph 800 of frequency versus time of an example frequency-hopping sequence of frequency regions for sampling signals on a power line).
One of ordinary skill in the art would be aware of the Singh, Danesh and Jakupi references since both pertain to the field of power module systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole inductive coupling system of Singh to implement the feature of sampling as disclosed by Jakupi to gain the functionality of offering a chance to perform data analysis that has less risk of carrying an error, and  saving time to a great extent by reducing the volume of data.
	Jakupi discloses the claimed invention except for sampling at 10 MHz.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the sampling at 10 MHz, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
US2012/0105028A1 to Horman discloses The signal processing unit 103 of the present embodiment includes a low-pass filter 112 arranged to filter the signal from the output voltage sensing line 111, and a high-pass filter 123 arranged to filter the signal from the input current sensing line 122.  The filtered signals output from the low-pass filter 112 and the high-pass filter 123 are added together by an adder 124 that forms part of the signal processing unit 103.  The resultant (summed) signal is provided as an input to the PWM controller 102.
US2019/0103829A1 to Vasudevan discloses The mass position is estimated by integrating a back electromotive force (EMF) voltage (which provides an approximation of the mass velocity) and using one or more magnetic field sensors (e.g., one or more Hall sensors) to estimate low frequency motion/drift of the mass.  Using sensor fusion, high-pass filtered back EMF data is combined with low-pass filtered analog output of a magnetic sensor using a discrete time, state space observer (e.g., a Kalman filter implemented in software) to obtain a reliable and high-quality estimate of the moving mass position and velocity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685